            Case 2:15-cv-00543-RSL Document 137 Filed 04/19/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   SWINOMISH INDIAN TRIBAL
     COMMUNITY, a federally recognized Indian
10   Tribe,
                                                           NO. 2:15-cv-00543-RSL
11                         Plaintiff,

            v.                                             STIPULATED MOTION AND ORDER
12
                                                           REGARDING EXPERT DISCOVERY,
13   BNSF RAILWAY COMPANY, a Delaware                      SUMMARY JUDGMENT BRIEFING
     corporation,                                          SCHEDULE, AND DAMAGES TRIAL
14
                           Defendant.
15

16
            Pursuant to Fed. R. Civ. P. 16(b)(4), the Parties file this Stipulated Motion Regarding
17
     Expert Discovery Summary Judgment Briefing Schedule, and Damages Trial, and state as
18
     follows:
19
     A.     The Parties Stipulate to Extend Expert Discovery to April 22, 2021
20
            1.     The parties exchanged expert disclosures on February 1, 2021 and rebuttal
21
     expert disclosures on March 15, 2021. The Tribe disclosed three experts and one rebuttal expert
22
     and BNSF disclosed two experts and four rebuttal experts (one of which was a previously
23

24

25

26

27

     STIPULATED MOTION AND ORDER REGARDING
                                                                          TOUSLEY BRAIN STEPHENS PLLC
     EXPERT DISCOVERY, SUMMARY JUDGMENT                                      1700 Seventh Avenue, Suite 2200
     BRIEFING SCHEDULE, AND DAMAGES TRIAL - 1                                    Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
             Case 2:15-cv-00543-RSL Document 137 Filed 04/19/21 Page 2 of 5




 1   disclosed expert). The Tribe intends to take depositions of four of BNSF’s five experts. BNSF
 2   intends to take the depositions of all four of the Tribe’s disclosed experts.
 3           2.      The operative scheduling order provides that expert discovery must be
 4   completed by April 15, 2021. (Dkt. 120).
 5           3.      Due to the number of experts involved, in order to accommodate the scheduling
 6   of the Parties’ counsel and eight experts, the Parties stipulate that the deadline to complete
 7   expert discovery should be extended to April 22, 2021.
 8           4.      Pursuant to the Court’s operative scheduling order, this will also extend the
 9   deadline for the parties to file any motions related to expert discovery. No other deadlines are
10   affected by this stipulation.
11   B.      The Parties Stipulate to Modify the Briefing Protocol for Rule 56 Motions
12            5.     After discussion, the Parties anticipate that the topics on which they will seek
13   summary judgment have substantial overlap regarding the interpretation and effect of the
14   Easement.
15            6.     In order to avoid duplication of effort and to reduce the burden on the Court that
16   will result if the Parties file simultaneous cross-motions on the same issues, the Parties stipulate
17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER REGARDING
                                                                             TOUSLEY BRAIN STEPHENS PLLC
     EXPERT DISCOVERY, SUMMARY JUDGMENT                                         1700 Seventh Avenue, Suite 2200
     BRIEFING SCHEDULE, AND DAMAGES TRIAL - 2                                       Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
            Case 2:15-cv-00543-RSL Document 137 Filed 04/19/21 Page 3 of 5




 1   to a staggered, modified briefing schedule where each party will file two, 30-page briefs as
 2   follows:
 3

 4                  Tribe’s Motion for Summary Judgment                              April 9, 2021
 5                  BNSF’s Response and Cross-Motion                                 April 29, 2021
 6                  Tribe’s Response/Reply                                           May 14, 2021
 7                  BNSF’s Reply                                                     May 28, 2021
 8   This briefing schedule will not extend the noting date.
 9   C.     Setting Second Phase Trial
10          7.      This case has been bifurcated into two trial phases: the liability phase, to be tried
11   in August 2021 and a subsequent damages phase, which has not been set.
12          8.      The Parties have not yet engaged in any damages discovery, which would need
13   to be accomplished following the August 2021 trial.
14          9.      Further, in December 2020, BNSF sent a formal letter to the Tribe requesting
15   consent to an increase in rail traffic over the Easement for the year 2021. On February 16,
16   2021, the Swinomish Senate held a special meeting to consider the request. The Senate voted to
17   deny consent. Formal notice of the Tribe’s response was sent to BNSF’s counsel on March 4,
18   2021. BNSF intends to bring claims related to this request and denial, as may be appropriate
19   following the Court’s rulings on the claims pending for trial in August. The Parties agree that in
20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER REGARDING
                                                                            TOUSLEY BRAIN STEPHENS PLLC
     EXPERT DISCOVERY, SUMMARY JUDGMENT                                        1700 Seventh Avenue, Suite 2200
     BRIEFING SCHEDULE, AND DAMAGES TRIAL - 3                                      Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:15-cv-00543-RSL Document 137 Filed 04/19/21 Page 4 of 5




 1   addition to damages discovery, BNSF may conduct discovery regarding the Senate’s February
 2   2021 decision in the second-phase trial.
 3          10.     The Parties therefore request that the Court set a status conference to discuss
 4   scheduling of the second phase trial and accompanying scheduling order.
 5          DATED this 19th day of April, 2021.
 6
      TOUSLEY BRAIN STEPHENS PLLC                   PACIFICA LAW GROUP LLP
 7
      By: /s/ Christopher I. Brain                  By: s/ Paul J. Lawrence
 8    Christopher I. Brain, WSBA #5054              Paul J. Lawrence, WSBA #13557
      By: /s/ Chase C. Alvord                       By: s/ Michelle Vaughan
 9    Chase C. Alvord, WSBA #26080                  Michelle Vaughan, WSB# 54571
      By: /s/ Rebecca L. Solomon                    By: s/ Gregory J. Wong
10
      Rebecca L. Solomon, WSBA #51520               Gregory J. Wong, WSBA #39329
11    Email: cbrain@tousley.com                     Email: paul.lawrence@pacificalawgroup.com
      Email: calvord@tousley.com                    Email: michelle.vaughan@pacificalawgroup.com
12    Email: rsolomon@tousley.com                   Email: greg.wong@pacificlawgroup.com
      1700 Seventh Avenue, Suite 2200               1191 Second Avenue, Suite 2000
13    Seattle, Washington 98101                     Seattle, WA 98101
      Tel: 206.682.5600/Fax: 206.682.2992           Tel: 206.245.1708/Fax: 206.245.1756
14
                                                    Attorneys for Defendant BNSF Railway
15    OFFICE OF THE TRIBAL ATTORNEY,                Company
      SWINOMISH INDIAN TRIBAL
16    COMMUNITY
17    By: /s/ Stephen T. LeCuyer
18    Stephen T. LeCuyer, WSBA #36408
      By: /s/ Weston R. Lemay
19    Weston R. Lemay, WSBA #51916
      Email: slecuyer@swinomish.nsn.us
20    11404 Moorage Way
      LaConner, WA 98257
21    Tel: 360.466.1058/Fax: 360.466.5309
22    Attorneys for Plaintiff
23

24

25

26

27

     STIPULATED MOTION AND ORDER REGARDING
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     EXPERT DISCOVERY, SUMMARY JUDGMENT                                       1700 Seventh Avenue, Suite 2200
     BRIEFING SCHEDULE, AND DAMAGES TRIAL - 4                                     Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
             Case 2:15-cv-00543-RSL Document 137 Filed 04/19/21 Page 5 of 5




 1           PURSUANT TO STIPULATION, THE COURT ORDERS that the expert discovery

 2   deadline is extended to April 22, 2021. The Court further ORDERS that the Parties shall file

 3   staggered cross-motions for summary judgment under a four-brief schedule:
 4
                      Plaintiff’s Motion for Summary Judgment                       April 9, 2021
 5
                      BNSF’s Response/Cross-Motion                                  April 29, 2021
 6
                      Tribe’s Response/Reply                                        May 14, 2021
 7
                      BNSF’s Reply                                                  May 28, 2021
 8
     Each brief shall be limited to 30 pages. All other deadlines set forth in the May 11, 2020
 9

10   Amended Order Setting Trial Date & Related Dates shall remain unchanged.

11           Issues related to phase 2 discovery and scheduling will be discussed, if necessary, at the
12   close of the liability trial.
13

14           Dated this 19th day of April, 2021.

15
                                                           Robert S. Lasnik
16                                                         United States District Court Judge

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER REGARDING
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     EXPERT DISCOVERY, SUMMARY JUDGMENT                                       1700 Seventh Avenue, Suite 2200
     BRIEFING SCHEDULE, AND DAMAGES TRIAL - 5                                     Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
